AMENDMENT
TO THE
AMERIGROUP CORPORATION SEVERANCE PLAN

WHEREAS, AMERIGROUP Corporation, a Delaware corporation (the “Company”),
maintains the AMERIGROUP Corporation Severance Plan (as amended, the “Plan”) for
the benefit of its employees and the employees of its participating
subsidiaries;

WHEREAS, the Company is authorized, pursuant to Article IV of the Plan, to amend
the Plan; and

WHEREAS, it is deemed desirable to amend the Plan as set forth herein.

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of March 30,
2011.

1. Plan subsection 3.01(b) is amended to read as follows:

(b) Form and Time of Payment. Severance pay provided under this Plan section
will be paid in a single lump sum (less any applicable federal, state and local
income or employment taxes) on the 60th day following Participant’s effective
date of termination. Notwithstanding the foregoing, the Company’s obligation to
pay a Participant severance pay under this Plan shall be contingent upon
Participant’s execution and delivery (and, if applicable, timely non-revocation)
of a severance agreement and release within fifty-two (52) days following the
date of Participant’s termination of employment.

2. Plan subsection 3.01(c) is amended to read as follows:

(c) Bonus Payment.

(i) If the Participant’s Separation Date is on or before March 15 of a
particular year, such Participant shall be entitled to a bonus for the prior
calendar year, but only to the extent the bonus was accrued for such year based
on performance as determined by the Administrator and in no event to exceed
Participant’s target bonus for the prior year. The Participant will not be
eligible for a bonus with respect to the calendar year that includes his
Separation Date.

(ii) If the Participant’s Separation Date is after March 15 of a particular
year, such Participant shall not be eligible for a bonus for that year, but
shall be eligible for a payment equal to one-half of the target bonus for the
calendar year prior to the calendar year in which the Separation Date occurs;
provided, however, that if the Participant did not have a target bonus
established for the prior calendar year, the Participant shall be eligible for a
prorated bonus for the current year, not to exceed 50% of the current year’s
bonus target, but only to the extent that such bonus (A) has been accrued and
(B) meets the performance conditions established in the first 90 days of the
year, both conditions as determined by the Administrator.

(iii) The payment of the bonus described in (i) above shall be payable only and
to the extent of the payment of similar bonuses to active Employees for such
calendar year.

3. Exhibit I to the Plan is deleted in its entirety and replaced with the
Exhibit I attached hereto.

4. In all other respects, the Plan, as effective as of July 30, 2008 and as
amended prior to the date hereof, is ratified and affirmed.

1

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
30th day of March, 2011.

[e33160-1190152547432d3aa4_1.jpg]

2

EXHIBIT I

SEVERANCE PAYMENTS
As of March 30, 2011

[e33160-1190152547432d3aa4_2.jpg]

3